DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8-11 and 14 are pending.
Claims 1-7, 12-13 and 15 are cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven R. Ormiston on 29 April 2021.

Cancel claims 1-6.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record:
Ho et al. (US 2016/0354980 A1), 
Leavitt et al. (US 2013/0242317 A1), hereinafter ‘Leavitt’
Chin et al. (US 2018/0307209 A1), hereinafter ‘Chin’
BULLER et al. (US 2020/0004225 A1) 
WOYTOWITZ et al. (US 2020/0307174 A1)
Examiner’s Amendment above
Terminal Disclaimer filed on 04 March 2021
Claims 8-11 and 14 are allowed.

Regarding claim 8, the following is an examiner’s statement of reasons for allowance.
Ho teaches:
A method for generating objects with an additive manufacturing apparatus by fusing build material within a fabrication chamber, the method comprising: (Ho: [0003] “This technical fields to a printing apparatus, and more particularly, to a three-dimensional printing apparatus, and a method for calibrating printing inaccuracy thereof.”) (Ho: [0019], figure 2 “FIG. 2 is a diagram showing the 3D printing apparatus from an embodiment.  Referring to FIG. 2, the 3D printing apparatus 100 includes a platform 110, a printing head 120, a touch sensor 140, and a controller 130.  Right angle coordinate are provided to describe their respective components and movements.  The platform 110 includes a supporting surface a1, the printing head 120 includes a base 121 and a nozzle 122.  The base 121 bears the nozzle 122.  The nozzle 122 is capable of extruding forming materials melted to fluid form.  The base 121, controlled by the controller 130, moves along an XY surface toward the normal line of the XY surface (Z axial) so as to coat the melted forming material on the supporting surface a1 of the platform 110.”) [Coating using forming materials melted to extrude reads on “fusing build material”, and forming on the supporting surface of the printing platform 110 or the 3D printing apparatus 100 reads on “fusing build material within a fabrication chamber”.]
based on the measuring, determining a dimensional compensation to compensate for departures from model dimensions …; (Ho: [0041], figure 5B “In step S510, based on the linear compensation relationship of the one of the first zones calculating the first compensation value of the starting point, and based on the linear compensation relationship of the another one of the first zones calculating the second compensation value of the ending point.”; [0043] “In step 517, obtaining the first printing coordinate of the starting point and the second coordinate of the ending point based on the calibrated printing height of each of the starting point and the calibrated printing height of the ending point.”) [Calibration based on obtaining coordinates reads on “based on the measuring”. Obtaining the printing coordinates based on first compensation value and the second compensation value read on “determining a dimensional compensation”, the compensation value reads on “departure from model dimensions”.]
15receiving object model data representing an object to be generated; (Ho: [0018], figure 1 “FIG. 1 is a diagram showing the operation of a 3D printing apparatus from an embodiment.  Referring to FIG. 1, a 3D printing apparatus 100 of the present embodiment is adapted to printed out a 3D object based on 3D model information. In the present embodiment, the 3D model information may be a 3D digital image file, which may be made by, for example, a computer host 200 through computer-aided design (CAD) or animation modeling software. The computer host 200 slice the digital 3D model information into a plurality of cross section information for the 3D printing apparatus 100 to manufacturer a plurality of 3D sectional layers, based on which stacks a 3D object.”) [The 3D model information of the 3D object reads on “object model data representing at least a portion of an object”, and 3D printing apparatus 100 receiving the 3D model information from the computer host 200 reads on “receiving object model data”.] 
determining an indication of an intended position of the object within the fabrication chamber. (Ho: [0040], figure 5A “In step S506, obtaining the 3D printing information of the layer object.”; [0041], figure 5B “In step S507, determining whether a path distance between the starting point and the ending point is greater than a threshold value.  If the determination in step S507 is positive, in S508, based on the coordinate of the starting point, determining the starting point is located in one of the first zones.  In step S509, based on the coordinate of the ending point, determining the ending point is located in another one of the first zones.”) [Obtaining the 3D printing information of the layer object and determining starting point and ending point of the layer object reads on “determining … an indication of an intended position of the object within the fabrication chamber”.]
20 
Ho does not explicitly teach: generating a plurality of training objects in different positions within the fabrication chamber; measuring a dimension of each of the training objects; based on the measuring, determining a dimensional compensation to compensate for departures from model dimensions associated with the position of an object in the fabrication chamber;; and applying the determined dimensional compensation 25to the object model data to determine modified object model data; and generating the object from the modified object model data.
Leavitt teaches:
generating a plurality of training objects in different positions within the fabrication chamber. (Leavitt: [0007], figure 7 “Another aspect of the present disclosure is directed to a print a common target on tray 42 for use in calibrating a second print head 18, and vice versa.  Thus, print heads 18 may print a pair of common targets for their respective calibrations relative to tray 42, where each printed common target may function in the same manner as common target 52.”) [The calibration targets, see 124 and 52 as illustrated in figure 7, read on “a plurality of training objects”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ho and Leavitt before them, to modify applying of compensation values to the printing process to incorporate applying of compensation values to the geometry of the object model.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve maintaining proper registrations during the printing operations (Leavitt: [0023] “As discussed below, the calibration method of the present disclosure accurately calibrates print heads, including removable and interchangeable print heads.  This allows the print heads to maintain proper registrations during the printing operations to print 3D parts and support structures with high resolutions.”).

measuring a dimension of each of the training objects; based on the measuring, determining a dimensional compensation to compensate for departures from model dimensions associated with the position of an object in the fabrication chamber; applying the determined dimensional compensation 25to the object model data to determine modified object model data; and generating the object from the modified object model data.
Chin teaches:
applying the determined dimensional compensation 25to the object model data to determine modified object model data; and generating the object from the modified object model . (Chin: [0005], figure 6 “In further embodiments, the object may be printed based on the updated print parameters.  For each of the plurality of segments, a stress value may be calculated representing a predicted measure of stress applied to a corresponding portion of a printed object, the stress value being calculated as a function of a cross-sectional area of the segment and a mass of segments located above the segment.  For each of the plurality of segments, a modified geometry of the segment may be calculated as a function of the stress value, the modified geometry compensating for a predicted deformation of the corresponding portion of the printed object as a result of the stress.  The stress value may be calculated as a function of a location of a center of gravity of segments located above the segment.”; [0006] “Updating the print parameters may include generating a correction model of the object, the correction model defining the printed geometry of the object with modifications to the initial model based on the modified geometry.”) [The geometry compensation reads on “the determined dimensional compensation”, calculating the modified geometry based on the geometry compensation amount reads on “applying the determined dimensional compensation”, the initial model reads on “the object model data” and generating corrected/modified model reads on “to determine modified object model data”.] (Chin: figure 5) [PRINT THE OBJECT BASED ON THE MODIFIED PRINT PARAMETERS” (step 540) reads on “generating the object from the modified object model”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ho, Leavitt and Chin before them, to modify applying of compensation values to the printing process to incorporate applying of compensation values to the geometry of the object model.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve compensating for predicted geometric deformation of the printed object during printing and/or post-processing (Chin: [0006] “Updating the print parameters may include generating a correction model of the object, the correction model defining the printed geometry of the object with modifications to the initial model based on the modified geometry.  The predicted deformation may be based on a predicted deformation of the object during a sintering process, a predicted deformation of the object during a debinding process, a predicted anisotropic distortion due to anisotropy in a material composition of the object in the printed state, and/or a predicted gravitational force on the object during a sintering process (e.g., in a debinded state, and/or during a bulk sintering process).  The predicted deformation may also be based on a predicted deformation caused by at least one artifact exhibited by print patterns of a printed object, a predicted deformation of the segment based on a predicted gravitational force on the object, and/or a predicted difference between shrinkage of an outer layer of the object and shrinkage of an interior of the object during a sintering process.”; [0081] “The compensated model 604 may exhibit for example, a height Hc 

However, Ho, Leavitt and Chin do not teach or fairly suggest the following limitations as part of the totality of the claim: 
measuring a dimension of each of the training objects; and
based on the measuring, determining a dimensional compensation to compensate for departures from model dimensions associated with the position of an object in the fabrication chamber.

Independent claim 14 includes similar limitations and reasons for allowance as independent claim 8.
Claims 9-11 are dependent claims of claim 8. The claim 8 is allowable, and therefore, claims 9-11 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116